ON APPLICATION FOR REHEARING
Nos. 4342, 4343, 4344.
OPINION
By THE COURT.
Our rules now make no provision for an application for .rehearing and it is only in rare instances that we entertain ■■such applications.
Under our former Rule XI the application should be filed within ten days after the decision. The application here was filed forty days after the decision.
Finally, there is nothing of consequence presented in the application which we did riot fully consider heretofore.
The application will not be entertained.
MILLER, PJ, HORNBECK and WISEMAN, JJ, concur.